Citation Nr: 0118780
Decision Date: 07/18/01	Archive Date: 09/12/01

DOCKET NO. 98-15 255               DATE JUL 18, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for weight gain, claimed as
secondary to service-connected amenorrhea.

2. Entitlement to service connection for a chronic disability
manifested by joint pain and muscle pain in the left shoulder and
cervical spine, claimed as due to an undiagnosed illness.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active duty from August 1981 to February 1984, and
from September 1990 to September 1991, including duty in the
Southwest Asia Theater of Operations.

This case came before the Board of Veterans' Appeals (Board) on
appeal from a decision of May 1998 by the Department of Veterans
Affairs (VA) Montgomery, Alabama, Regional Office (RO). The Board
remanded the case for additional development in April 1999.

The issues which were on appeal previously included a claim for
service connection for amenorrhea, however, that claim was granted
by the RO in February 2000. The remaining issues are now ready for
appellate review.

FINDINGS OF FACT

1. The veteran has excessive weight gain which was caused by her
service-connected amenorrhea.

2. The veteran's complaints of joint pain and muscle pain in the
left shoulder and cervical spine have been attributed to known
diagnoses.

CONCLUSIONS OF LAW

1. Excessive weight gain was proximately due to or the result of a
service-connected disability. 38 C.F.R. 3.310 (2000).

2. Joint pain and muscle pain in the left shoulder and cervical
spine may not be presumed to be due to an undiagnosed illness
incurred during Persian Gulf service. 38 U.S.C.A. 1117 (West 1991
& Supp. 2000); 38 C.F.R. 3.317 (2000).

- 2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the
President signed into law the Veterans Claims Assistance Act of
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). The new
law provides that the VA shall make reasonable efforts to assist a
claimant in obtaining evidence necessary to substantiate the
claimant's claim for a benefit under a law administered by VA. See
38 U.S.C.A. 5103A. The Act is applicable to all claims filed on or
after the date of enactment, November 9, 2000, or filed before the
date of enactment and not yet final as of that date. VCAA, 7,
subpart (a), 114 Stat. 2096, 2099 (2000). See also Karnas v.
Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, and
redefines the obligations of VA with respect to the duty to assist
claimants in the development of their claims. First, the VA has a
duty to notify the appellant and her representative, if
represented, of any information and evidence needed to substantiate
and complete a claim. VCAA, 3(a), 114 Stat. 2096, 2096-97 (2000)
(to be codified as amended at 38 U.S.C. 5102 and 5103). Second, the
VA has a duty to assist the appellant in obtaining evidence
necessary to substantiate the claim. VCAA, 3(a), 114 Stat. 2096,
2097-98 (2000) (to be codified at 38 U.S.C. 5103A).

In this case, even though the RO did not have the benefit of the
explicit provisions of the new Act, the VA's duties have been
fulfilled. The Board finds that the veteran was provided adequate
notice as to the evidence needed to substantiate her claims. The
Board concludes the discussions in the rating decision, the
statement of the case (SOC), the supplemental statements of the
case (SSOCs), and letters sent to the veteran informed her of the
information and evidence needed to substantiate the claims and
complied with the VA's notification requirements. The RO also
supplied the veteran with the applicable regulations in the SOC and
SSOCs. The VA has no outstanding duty to inform the appellant that
any additional information or evidence is needed.

3 -

The Board also finds that all relevant facts have been properly
developed, and that all evidence necessary for equitable resolution
of the issues on appeal has been obtained. The RO has obtained the
veteran's service medical records and her post-service treatment
records. She has been afforded disability evaluation examinations
which included all necessary medical opinions required to resolve
the issues on appeal. All relevant evidence identified by the
veteran was obtained and considered. The Board is unaware of any
additional relevant evidence that is available. The veteran has not
referenced any unobtained evidence that might aid her claims or
that might be pertinent to the bases of the denial of the claims.
The veteran declined the opportunity to have a personal hearing
before a hearing officer from the RO or before a Board Member.

The Board concludes that all reasonable efforts were made by the VA
to obtain evidence necessary to substantiate the veteran's claims.
Therefore, no further assistance to the veteran with the
development of evidence is required. In the circumstances of this
case, a remand to have the RO apply the new act would serve no
useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546
(1991) (strict adherence to requirements in the law does not
dictate an unquestioning, blind adherence in the face of
overwhelming evidence in support of the result in a particular
case; such adherence would result in unnecessarily imposing
additional burdens on VA with no benefit flowing to the veteran);
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would
only result in unnecessarily imposing additional burdens on the VA
with no benefit flowing to the veteran are to be avoided). The VA
has satisfied its obligation to notify and assist the veteran in
this case. Further development and further expending of the VA's
resources is not warranted. Taking these factors into
consideration, there is no prejudice to the veteran in proceeding
to consider the claims on the merits. See Bernard v. Brown, 4 Vet.
App. 384, 394 (1993).

4 -

I. Entitlement To Service Connection For Weight Gain, Claimed As
Secondary To Service-Connected Amenorrhea.

Service connection may be granted for disability due to disease or
injury incurred in or aggravated by service. See 38 U.S.C.A. 1110,
1131. Service connection may also be granted for disability shown
to be proximately due to or the result of a service-connected
disorder. See 38 C.F.R. 3.310(a) (2000). This regulation has been
interpreted by the United States Court of Appeals for Veterans
Claims (Court) to allow service connection for a disorder which is
caused by a service-connected disorder, or for the degree of
additional disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder. See Allen v.
Brown, 7 Vet. App. 439 (1995).

The veteran has previously established service connection for
alopecia universalis, rated as 30 percent disabling; amenorrhea,
rated as 10 percent disabling; dysthymia with fatigue, rated as 10
percent disabling; and headaches, rated as 10 percent disabling.

The veteran's service medical records show that upon examination in
July 1991 for the purpose of her separation from service her weight
was 123 pounds. She reported having a recent gain or loss of
weight, but no details were given. More recently, a report of an
examination conducted in February 1996 for the purpose of retention
in the Army National Guard shows that the veteran's weight was 172.
Her height was 60 inches.

A private medical record dated in April 1999 shows that on physical
examination the veteran was short in stature and weighed 159
pounds. Following examination, the pertinent impression was
amenorrhea, short stature, alopecia and abnormal weight gain.

The report of a gynecological examination conducted by the VA shows
in January 2000 shows that the veteran gave a history that she
stopped having menstrual periods after returning from the Persian
Gulf war. She also started losing her hair

- 5 -

on the scalp and eyebrows at that time. She further reported that
since her menstrual periods had stopped she had been gaining
weight. She reported gaining about thirty pounds. The examiner
noted that her current weight was 167. The examiner reviewed her
records which showed that in January 1984 her weight was 104
pounds, in July 1991 it was 123 pounds, in October 1995 it was 165
pounds, and in February 1996 it was 172 pounds. Following
examination, the diagnoses included (1) persistent amenorrhea of
unclear etiology since 1993, and (2) excessive weight gain since
amenorrhea.

Normally weight gain or obesity would not be considered to be a
disability for which compensation may be paid. The record in the
present case, however, indicates that the veteran's weight gain is
a manifestation of a disease. The Board finds that the diagnoses
contained in the VA examination report contain an implication that
the veteran's weight gain resulted from her service-connected
amenorrhea. Accordingly, the Board concludes that service
connection may be granted for excessive weight gain which was
proximately due to or the result of a service-connected disability.

II. Entitlement To Service Connection For A Chronic Disability
Manifested By Joint Pain And Muscle Pain In The Left Shoulder And
Cervical Spine, Claimed As Due To An Undiagnosed Illness.

The veteran contends that she developed symptoms of joint pain and
muscle pain in the left shoulder and cervical spine after coming
back from the Persian Gulf. Service connection may be granted for
disability resulting from disease or injury incurred in or
aggravated by service. 38 U.S. C.A. 1110, 1131 (West 1991 & Supp.
2000). If a chronic disorder such as arthritis is manifest to a
compensable degree within one year after separation from service,
the disorder may be presumed to have been incurred in service. See
38 U.S.C.A. 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38
C.F.R.  3.307, 3.309 (2000).

Service-connected compensation may also be paid to a Persian Gulf
veteran who exhibits objective indications of chronic disability
resulting from an illness or

-6 -

combination of illnesses manifested by one or more of the signs or
symptoms, listed below. The symptoms must be manifest to a degree
of 10 percent or more not later than December 31, 2001. By history,
physical examination and laboratory tests, the disability cannot be
attributed to any known clinical diagnosis.

Objective indications of chronic disability include both "signs" in
the medical sense of objective evidence perceptible to an examining
physician, and other, nonmedical indicators that are capable of
independent verification. Disabilities that have existed for 6
months or more and disabilities that exhibit intermittent episode
3 of improvement and worsening over a 6-month period will be
considered chronic.

The signs and symptoms which may be manifestations of an
undiagnosed illness include, but are not limited to: (1) fatigue,
(2) signs or symptoms involving the skin, (3) headaches, (4) muscle
pain, (5) joint pain, (6) neurologic signs or symptoms, (7)
neuropsychological signs or symptoms, (8) signs or symptoms
involving the respiratory system (upper or lower), (9) sleep
disturbance, (10) gastrointestinal signs or symptoms, (11)
cardiovascular signs or symptoms, (12) abnormal weight loss, or
(13) menstrual disorders. See 38 U.S.C.A. 1117; 38 C.F.R. 3.317
(2000).

The Board has noted that the report of a general medical
examination conducted by the VA in June 1997 included a diagnosis
of possible Gulf War Syndrome with joint pain, fatigue, and
headache. Subsequent records show, however, that the veteran's
joint pain of the left shoulder and cervical spine have been
related to diagnosed diseases.

Regarding the veteran's left shoulder pain, the Board notes that a
record dated in November 1998 from F. H. Quershi, M.D., shows that
the impression was early adhesive capsulitis, supraspinatus
syndrome. A private medical record from Jeffrey C. Davis, dated in
May 1999 reflects that the veteran had a very tender AC joint. The
impression was AC joint synovitis with adhesive capsulitis. A
private medical record dated in September 1999 from Dr. Donald H.
Lee, M.D., shows that the veteran was treated for left shoulder
pain of unknown etiology which was possibly

- 7 -

mild rotator cuff tendinitis. The plan was to begin physical
therapy for mild adhesive capsulitis. The report of an examination
of the veteran's joints conducted by the VA in January 2000 shows
that the veteran's complaints of joint pain in the left shoulder
have been attributed to the known diagnoses of acromioclavicular
joint synovitis and adhesive capsulitis.

Regarding the veteran's cervical spine, the report of an
examination of the veteran's spine conducted by the VA in January
2000 shows that the veteran gave a history of having pain on the
left side of her neck and stiffness in the morning. On examination,
there was slight tenderness over the upper cervical spine. The
diagnosis was cervical myofascial pain. Accordingly, the Board
concludes that joint pains in the cervical spine and shoulder are
due to known diagnoses and may not be presumed to be due to an
undiagnosed illness incurred during Persian Gulf service.

The Board also notes, for purposes of direct service connection,
that the veteran's service medical records do not contain any
significant references to joint pain, nor is there any evidence of
arthritis or degenerative joint disease within a year after
separation from service as contemplated for presumptive service
connection. Although the report of a medical history given by the
veteran in July 1991 shows that she checked a box indicating that
she had a history of a painful or trick shoulder or elbow, no
specific information was provided. The report of a medical
examination conducted at that time shows that the clinical
evaluation, was normal with respect to the spine, neck, and upper
extremities. No competent medical evidence has otherwise been
presented to show that the diagnosed left shoulder disorder or the
cervical spine disorder are related to service. Accordingly, the
claim for service connection for joint pain in the left shoulder
and cervical spine must be denied.

8 -

ORDER

1. Service connection for weight gain, claimed as secondary to
service-connected amenorrhea, is granted.

2. Service connection for a chronic disability manifested by joint
pain and muscle pain in the left shoulder and cervical spine,
claimed as due to an undiagnosed illness, is denied.

JEFF MARTIN 
Member, Board of Veterans' Appeals

9 -



